FILED
                           NOT FOR PUBLICATION                               JAN 31 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


In re: PAMELA RAE BENNETT,                       No. 14-60018

          Debtor.                                BAP No. 13-1383
______________________________

PAMELA RAE BENNETT,                              MEMORANDUM*

              Appellant,

 v.

LESLIE T. GLADSTONE, Trustee; et al.,

              Appellees.


                          Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Pappas, Kurtz, and Dunn, Bankruptcy Judges, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Pamela Rae Bennett appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) orders dismissing her appeal from a bankruptcy court’s order and denying

Bennett’s subsequent motion to reconsider its dismissal order. We have

jurisdiction under 28 U.S.C. § 158(d). We review for an abuse of discretion the

denial of a motion for reconsideration. Arrow Electronics, Inc. v. Justus (In re

Kaypro), 218 F.3d 1070, 1073 (9th Cir. 2000). We affirm.

      The BAP did not abuse its discretion in denying Bennett’s motion for

reconsideration because Bennett failed to show any basis for relief. See Fed. R.

Civ. P. 60(b) (enumerating grounds for relief); Nat’l Bank of Long Beach v.

Donovan (In re Donovan), 871 F.2d 807, 808 (9th Cir. 1989) (a BAP order

denying a motion to reconsider a dismissal for lack of prosecution “is appropriately

analogized to a Rule 60(b) determination”).

      We lack jurisdiction to consider Bennett’s challenges to the BAP’s order

dismissing her appeal because Bennett failed to file a timely notice of appeal from

that order. See Fed. R. App. P. 6(b)(2) (only timely motions for rehearing toll the

time to appeal the underlying order or judgment); Flores v. Arizona, 516 F.3d
1140, 1163 (9th Cir. 2008) (a notice of appeal that is timely as to a motion for

rehearing but untimely as to the underlying judgment confers appellate jurisdiction




                                          2                                    14-60018
only as to the order disposing of the motion for rehearing).

      AFFIRMED.




                                          3                    14-60018